Citation Nr: 0012311	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  94-16 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of an injury to the left hand, described 
as shell fragment wound of the left hand, with post operative 
carpal tunnel syndrome, currently rated as 40 percent 
disabling.

2.  Entitlement to an increased rating for a neuropsychiatric 
disorder identified as conversion reaction, currently rated 
as 30 percent disabling.

3. Entitlement to an increased rating for chronic brain 
syndrome associated with trauma and manifested by headaches 
and dizzy spells, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran had active military service from January 1945 to 
August 1946 and from September 1950 to December 1952. 

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1993 decision in which the RO 
denied claims for increased ratings for the veteran's 
service-connected left hand disorder, his neuropsychiatric 
disorder (conversion reaction), and residuals of his head 
injury (chronic brain syndrome).  The veteran timely appealed 
the decision with regard to these three issues. 


REMAND

On an August 1993 VA Form 9 (Appeal to the Board of Veterans' 
Appeals), the veteran indicated that he wanted to appear 
personally at the RO before a member of the Board of 
Veterans' Appeals.  In an April 1994 statement, the veteran's 
service representative indicated that the veteran wanted a 
hearing before a local hearing officer at the Wilkes-Barre 
RO, and that he wanted a hearing before a Travel Section of 
the Board of Veterans Appeals (Travel Board hearing).  While 
the veteran was given the opportunity to appear before a 
local hearing officer in May 1994, he was never provided a 
hearing before a member of the Board at the RO. 

Since there was no indication that the veteran had withdrawn 
his request for a Board hearing, the VA sent the veteran a 
letter in March 2000 asking him to clarify whether or not he 
still wanted a Board hearing, and, if so, to indicate whether 
he wanted the hearing to be held at the RO or at the Central 
Office in Washington, DC.  At the end of the letter, it was 
noted that if the veteran did not respond within 30 days, it 
would be assumed that he still wanted a hearing before a 
Member of the Board at the RO.  To date, the veteran has not 
responded.

In view of the foregoing, and consistent with the terms of 
the Board's March 2000 letter, this matter must be remanded 
to afford the veteran the opportunity to appear at a Travel 
Board hearing.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Board hearing at the RO at the soonest 
available opportunity, with notice to the 
veteran's last known address of record.  
Unless the veteran clearly indicates 
(preferably, in a signed writing) that he 
no longer desires such a hearing, the 
hearing should be held, and the claims 
file should thereafter be returned to the 
Board in accordance with the current 
applicable procedures. 

The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




